DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 10 December 2020. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, 14-19 are rejected under 35 U.S.C. 103 as being obvious over by Averbuch (US 20170314934A1) in view of Raychev (US 8700328 B1).
	Regarding claim 1, Averbuch teaches an apparatus (Fig. 2) comprising 
	at least one processor and at least one memory including computer program code, 	the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least ([0007]):	
	receive one or more intermediate segment anchor points for a requested route between an origin and a destination ([0034] At act A120, positional data is received and/or collected. The positional data may be collected while traveling the route by a device 122; [0030] The starting point and destination may be entered or selected by a user; ground truth map has road segments AB, BC…, [0052]- [0059], The nodes are labeled from A to I. [0069]; [0079]. The ground truth data may include both the positional data and a route taken by the device 122);
	receive encoded server-provided route fragments ([0027] The mapping system 121 may include multiple servers, workstations, databases, and other machines connected together and maintained by a map developer; The mapping system 121 may be configured to encode or decode map or geographic data, Table 1, ground truth map has road segments AB, BC… [0052]-[0059], [0069], The server 125 may be configured to receive detailed route data, GPS probe locations and map matched positions. The server 125 provides results and a comparison using ground truth map matched data. The server 125 may be used by a client to develop, test, improve and validate its map matching algorithm; [0049] The aggregated map matched data may be published on a website or transmitted to a client in order to evaluate map matching services);
	identify one or more intermediate segments corresponding to the one or more intermediate segment anchor points (Table 1, Data points 1, 2, 3; [0054], There are six positional data points DP#1-6 that are mapped to road segments by the map matchers);
	generate a route between the origin and the destination, the route comprising the one or more intermediate segments and a plurality of client-generated route fragments, each client-generated route fragment including one or more client-generated route fragment road segments ([0027] The mapping system 121 may be configured to match positional data with one or more road segments using one or more map matching algorithms. The mapping system 121 may also be configured to generate routes or paths between two points (nodes) or road segments on a stored map. [0028], [0034], [0080] the server 125, the device 122 (client); [0100] The computing system can include clients and servers);
	compare the encoded client-generated route fragments to the encoded server-provided route fragments ([0006], [0058], Fig. 9, step A240, the plurality of first matched road segments is compared the road segments matched by the ground truth map matcher; [0099]-[0100] The computing system can include clients and servers); and

	provide navigational assistance for traveling along the route in response to the encoded client-generated route fragments corresponding with the encoded server-provided route fragments ([0022], a real-time navigation system, [0027] The mapping system 121 may be configured to match positional data with one or more road segments using one or more map matching algorithms. The mapping system 121 may also be configured to generate routes or paths between two points (nodes) or road segments on a stored map. The mapping system 121 may be configured to provide up to date information and maps to external geographic databases or mapping applications; [0100] The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other).

	While Averbuch teaches encoding each client-generated route fragment to the client-generated route fragment road segments of a respective client-generated route fragment ([0027] The mapping system 121 may be configured to encode or decode map or geographic data; [0099]-[0100] The computing system can include clients and servers), Averbuch does not explicitly teach but Raychev teaches the specific limitations of encoding route fragment by application of an XOR algorithm (Col 7, lines 40-50, the set of lines for a path is determined by a hash of used lines instead of a full set of lines. The hash of used lines in some implements can be an XOR function (e.g., “exclusive or” or “exclusive disjunction”). Each line in the set of lines includes a respective identifier that can be hashed to generate, for example, a numerical identifier).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, map matching, as taught by Averbuch, using XOR algorithm in route segments, as taught by Raychev, as Averbuch and Raychev are directed to routing planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using XOR algorithm in route segments (Col 7, lines 45-50, Raychev, by hashing the set of used lines, a comparison between respective sets of lines is more efficient (e.g., from a memory storage context) to determine whether the aforementioned first and second labels utilize the same sets of lines) and predictably applied it to improve the  efficiency of comparing route segments of Averbuch.

Regarding claim 9 and 17, please see the rejection above with regarding claim 1, which is commensurate in scope to claims 9 and 17, with claim 1 being drawn to an apparatus, claim 9 being drawn to a corresponding computer program product and claim 17 being drawn to a corresponding method. 

	Regarding claim 2, Averbuch teaches the client-generated route fragments comprise route fragments extending between a starting road segment corresponding to the origin and an intermediate segment of the one or more intermediate segments, between intermediate segments in response the one or more intermediate segments comprising two or more intermediate segments, and between an intermediate segment of the one or more intermediate segments and a target road segment corresponding to the destination (Table 1, [ 0054], The nodes are labeled from A to I. The road segments correspond to the node endpoints, (AB, BC, BD, CE, DF, DE, EG, FH, FG, and GI.). The stars (e.g. DP#1, DP#2, DP#3, DP#4, DP#5, DP#6) are the positional data points, [0030] A route may be selected by a user or generated by the mapping system 121. The route may contain road segments beginning at a starting point and ending at a destination; [0081], the starting location and destination may be identified though the input device 203).

Regarding claims 10 and 18, please see the rejection above with regarding claim 2, which is commensurate in scope to claims 10 and 18, with claim 2 being drawn to an apparatus, claim 10 being drawn to a corresponding computer program product and claim 18 being drawn to a corresponding method. 

	Regarding claim 3, Averbuch teaches wherein the apparatus is further caused to: provide an indication of a revised route fragment request between a starting point of a first encoded client-generated route fragment and an ending point of the first encoded client-generated route fragment in response to the first encoded client-generated route fragment failing to correspond to a first encoded server-generated route fragment (Fig. 9, step A250,[0060]-[0067], map matching scores is an indication ).

Regarding claims 11 and 19, please see the rejection above with regarding claim 3, which is commensurate in scope to claims 11 and 19, with claim 3 being drawn to an apparatus, claim 11 being drawn to a corresponding computer program product and claim 19 being drawn to a corresponding method.

	Regarding claim 6, Averbuch teaches wherein causing the apparatus to provide an indication of a route request between an origin and a destination comprises causing the apparatus to provide an indication of an anchor point of a road segment corresponding to the origin and an anchor point of a road segment corresponding to the destination (Table 1 and corresponding paragraphs).

Regarding claim 14, please see the rejection above with regarding claim 6, which is commensurate in scope to claim 14, with claim 6 being drawn to an apparatus, claim 14 being drawn to a corresponding computer program product.

	Regarding claim 7, Averbuch teaches wherein causing the apparatus to identify one or more intermediate segments corresponding to the one or more intermediate segment anchor points comprises causing the apparatus to: 	map match the one or more intermediate segment anchor points to a corresponding intermediate road segment, wherein the one or more intermediate segment anchor points comprise a midpoint of a respective intermediate road segment and an elevation level of the respective intermediate road segment (Table 1 and corresponding paragraphs).

Regarding claim 15, please see the rejection above with regarding claim 7, which is commensurate in scope to claim 15, with claim 7 being drawn to an apparatus, claim 15 being drawn to a corresponding computer program product.

Regarding claim 8, Averbuch teaches  wherein causing the apparatus to provide an indication of a route request between an origin and a destination comprises causing the apparatus to provide an indication of a number of intermediate segment anchor points between the origin and the destination, and wherein causing the apparatus to receive one or more intermediate segment anchor points for the route between the starting road segment and the target road segment comprises causing the apparatus to receive the requested number of intermediate segment anchor points between the origin and the destination (Table 1 and corresponding paragraphs).

Regarding claim 16, please see the rejection above with regarding claim 8, which is commensurate in scope to claim 16, with claim 8 being drawn to an apparatus, claim 16 being drawn to a corresponding computer program product.

Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being obvious over by Averbuch (US 20170314934A1) in view of Raychev (US 8700328 B1) and further in view of OKude (US 20130204528 A1).
	Regarding claim 4, Averbuch as modified by Raychev does not explicitly teach but OKude teaches wherein the apparatus is further caused to: provide a request for a map update in response to at least one of: a first encoded client-generated route fragment failing to correspond with a first encoded server-generated route fragment; or one or more intermediate segment anchor points failing to correspond to the one or more intermediate segments ([0009], Fig. 9, stepS04, Fig. 12, OKude, a terminal map update method whereby  route calculated on a terminal map is compared with a route calculated on a center map and upon detecting a difference between the two routes, center map data corresponding to an area where the difference manifests are transmitted to the terminal apparatus where they are used to update the terminal map. Through this method, the map at the terminal apparatus is updated so as to reflect the latest map, and as a result, a route can be determined through a route calculation executed at the terminal apparatus by factoring in the same latest information as that available at the information center).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle routing, as taught by Averbuch as modified by Raychev, updating a map if a route fragment does not match with a predefined one, as taught by Raychev, as Averbuch, Raychev and OKude are directed to route planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of updating a map ([0009], Fig. 12 and corresponding paragraphs, OKude) and predictably applied it to have the latest map in Averbuch as modified by Raychev.

Regarding claims 12 and 20, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 12, with claim 4 being drawn to an apparatus, claim 12 being drawn to a corresponding computer program product and claim 20 being drawn to a corresponding method.

Regarding claim 5, Averbuch as modified by Raychev does not explicitly teach but OKude teaches wherein the request for the map update comprises a request for a map update to a finite region of the map, and wherein the finite region corresponds to a region including a road segment associated with the first encoded client-generated route fragment that failed to correspond with a first encoded server-generated route fragment or the one or more intermediate segment anchor points that fail to correspond to the one or more intermediate segments ([0009], OKude).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, vehicle routing, as taught by Averbuch as modified by Raychev, updating a map if a route fragment does not match with a predefined one, as taught by Raychev, as Averbuch, Raychev and OKude are directed to route planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of updating a map ([0009], Fig. 12 and corresponding paragraphs, OKude) and predictably applied it to have the latest map in Averbuch as modified by Raychev.

Regarding claim 13, please see the rejection above with regarding claim 5, which is commensurate in scope to claim 13, with claim 5 being drawn to an apparatus, claim 13 being drawn to a corresponding computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/JINGLI WANG/	         Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666